Matter of Boris Jonathan D. (2016 NY Slip Op 00300)





Matter of Boris Jonathan D.


2016 NY Slip Op 00300


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Tom, J.P., Friedman, Saxe, Kapnick, JJ.


16693 16692

[*1] In Re Boris Jonathan D., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Judith Waksberg of counsel), and Bart M. Schwartz, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ronald E. Sternberg of counsel), for respondent.

Amended order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about January 23, 2015, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the first degree, attempted gang assault in the first degree, assault in the second degree, and attempted assault in the second degree,, and placed him on probation for a period of 18 months, unanimously affirmed, without costs. Appeal from order of disposition, same court and justice, entered on or about June 24, 2014, unanimously dismissed, without costs, as subsumed in the appeal from the amended order of disposition.
The court's finding was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's determinations concerning credibility and identification.
The court properly exercised its discretion in excluding a surveillance videotape that, according to appellant, undermined the victim's credibility by proving the alibi of another youth whom the victim identified as one of his assailants. The record supports the court's conclusion that appellant failed to lay a sufficient foundation. In any event, appellant was permitted to introduce testimony supporting the other youth's alibi, the video did not conclusively establish the youth's whereabouts for the entire night in question, and any error was harmless.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK